Case 0:19-cv-61787-RKA Document 38 Entered on FLSD Docket 01/21/2020 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


   JAMES EVERETT SHELTON and
   GEORGE MOORE, individually on behalf
   of herself and all others similarly situated,

                          Plaintiffs,
                                                       Case No. 0:19-cv-61787-RKA
   vs.

   SECURITY SYSTEMS, INC. D/B/A SAFE
   HOME SECURITY, a Connecticut
   company SAFEGUARD SECURITY &
   SURVEILLANCE INC., a Connecticut
   company, FIVE DIAMOND SECURITY,
   LLC, A Florida Company, and FRANK
   ERICKSON,

                     Defendants.
   __________________________________

     DEFENDANTS SECURITY SYSTEMS, INC.’S AND SAFEGUARD SECURITY &
            SURVEILLANCE INC.’S MOTION TO STAY DISCOVERY

         Defendants Security Systems, Inc. (“SSI”) and Safeguard Security & Surveillance, Inc.

  (“Safeguard”) (collectively, “Defendants”), by and through their undersigned counsel, respectfully

  move this Court to stay discovery against SSI and Safeguard pending resolution of Defendants’

  Motion to Dismiss Plaintiffs’ Amended Complaint for Lack of Personal Jurisdiction [D.E. 26].

  Defendants have raised threshold issues as to whether this Court can exercise personal jurisdiction

  over them when Defendants are Connecticut corporations with minimal, if any, connection to

  Florida, neither Plaintiff resides in Florida, and Plaintiffs’ claims do not arise from conduct that

  occurred in Florida. Under these circumstances, and in view of the strength of Defendants’

  Motion, it would be wasteful and prejudicial to Defendants for Plaintiffs to be permitted to conduct

  a fishing expedition that would subject Defendants to undue burden and expense when questions

  still remain as to whether Defendants are properly before this Court. Accordingly, discovery in

                                                   1
Case 0:19-cv-61787-RKA Document 38 Entered on FLSD Docket 01/21/2020 Page 2 of 12



  this matter as against SSI and Safeguard should be stayed pending resolution of Defendants’

  Motion to Dismiss. Plaintiffs oppose the relief requested in this motion, unless SSI and Safeguard

  are willing to identify any person that generated either Plaintiff as a lead for home security services

  from Defendants.

  I.        Factual and Procedural Background

            Plaintiffs, James Everett Shelton and George Moore, brought this action against SSI and

  Safeguard as well as against co-defendants, Five Diamond Security, LLC (“Five Diamond”) and

  Frank Erickson,1 for alleged violations of the TCPA based on telephone calls Plaintiffs allegedly

  received from Defendants or their agents. (See generally D.E. 19.) SSI and Safeguard are

  providers of residential and commercial security alarm systems and services. (D.E. 19 ¶ 64.) Both

  Defendants are incorporated in Connecticut and have their principal place of business in

  Connecticut. (Id. ¶¶ 9-10.) Plaintiffs allege that SSI installs alarm systems in Florida and is

  registered to do business in Florida.       (Id. ¶ 9.)    Plaintiffs allege that Safeguard “places

  telemarketing calls into this District, and was previously registered to do business in this District.”

  (Id. ¶ 10.)

            Defendant Five Diamond Security, LLC (“Five Diamond”) is a Florida limited liability

  company with a principal place of business in Pompano Beach, Florida. (Id. at ¶ 8.) Plaintiffs

  allege that SSI hired Safeguard and Five Diamond to solicit new customers through telemarketing,

  and that SSI exercises a degree of control over those telemarketing efforts. (D.E. 19 ¶¶ 72-79.)

  No other connections between SSI or Safeguard and Five Diamond are alleged.

            Plaintiff James Everett Shelton (“Shelton”) is a Pennsylvania resident who allegedly

  received the telephone calls at issue on a cellular telephone bearing a Pennsylvania area code (484).



  1
      Defendant Frank Erickson was dismissed from this suit on December 11, 2019. (D.E. 32.)
                                                    2
Case 0:19-cv-61787-RKA Document 38 Entered on FLSD Docket 01/21/2020 Page 3 of 12



  (D.E. 19 ¶ 33.) Plaintiff George Moore (“Moore”) is an Illinois resident who received the allegedly

  violative phone calls on a residential landline with an Illinois area code. (D.E. 19 ¶ 48.) Neither

  Shelton nor Moore allege that they received the phone calls at issue in the state of Florida.

         On July 16, 2019, Moore brought suit against SSI and Safeguard in the Northern District

  of Illinois (the “Illinois case”) for alleged violations of the Telephone Consumer Protection Act

  (“TCPA”). (D.E. 26-1.) On July 17, 2019, Shelton brought suit against Five Diamond and Rapid

  Response Monitoring Services Inc., a New York company, for similar alleged violations of the

  TCPA. (D.E. 1.) On August 30, 2019, seemingly in an attempt to avoid the procedural hurdles of

  establishing jurisdiction over non-resident class members in the Seventh Circuit, Moore

  voluntarily dismissed that Illinois case. (D.E. 26-2.) That same day, Shelton moved to join Moore

  to this litigation and to add SSI and Safeguard as defendants. (D.E. 14.) On September 10, 2019,

  Plaintiffs filed their Amended Complaint with leave of the Court. (D.E. 18; D.E. 19.)

         On October 15, 2019, Defendants filed their Motion to Dismiss Plaintiffs’ Amended

  Complaint for Lack of Personal Jurisdiction. (D.E. 26.) Defendants assert that Plaintiffs cannot

  establish specific personal jurisdiction over Defendants because there is no nexus between

  Plaintiffs claims and the state of Florida. (D.E. 26 at 6-8.) Thus, the suit did not arise out of or

  relate to any contacts SSI or Safeguard may have, if any, with Florida. Second, Defendants assert

  that this Court does not have general jurisdiction over Defendants, who are both incorporated in

  and have their principal places of business in Connecticut. (D.E. 26 at 8-10.)

         On October 29, 2019, Plaintiffs filed a Response in opposition to Defendants’ Motion.

  (D.E. 28.) On November 5, 2019, Defendants filed their Reply in support of their Motion. (D.E.

  29.) On December 11, 2019, the Court entered an Order Requiring Scheduling Report and

  Certificates of Interested Parties, ordering the parties to jointly file a Joint Scheduling Report by



                                                   3
Case 0:19-cv-61787-RKA Document 38 Entered on FLSD Docket 01/21/2020 Page 4 of 12



  January 3, 2020. (D.E. 31.) Thus, pursuant to the Court’s Order, the parties engaged in a Rule

  26(f) conference on January 2, 2020, and, thereafter, filed their Joint Scheduling Report on January

  3, 2020. (D.E. 34.)

         The same day as the parties’ Rule 26(f) conference, Plaintiffs served written discovery

  requests upon Defendants. A true and correct copy of Plaintiff’s written discovery requests to

  Defendants are attached hereto as Composite Exhibit A. Plaintiffs’ interrogatories ask the

  Defendants to, among other things, identify their vendors and provide information regarding the

  vetting and acquisition of customers throughout the country, broadly seeking documents related to

  Defendants’ third-party vendors and marketing efforts to customers throughout the country. (Ex.

  A at 8-9, 23-24.) Plaintiffs’ document requests also seek a broad range of documents not specific

  to Plaintiffs’ claims, including all contracts with third party vendors, and any and all

  communications among the Defendants and between the Defendants and third-party vendors

  associated with either Plaintiff. (Ex. A at 13, 28.) Plaintiffs’ discovery requests are directed to

  the substantive issues raised in the Amended Complaint and do not seek any jurisdictional

  discovery that would go to the issues raised in Defendants’ Motion to Dismiss.

         On January 14, 2020, the Court entered an Order Setting Trial and Pre-Trial Schedule,

  Requiring Mediation, and Referring Certain Matters to Magistrate Judge (“Trial Order”). (D.E.

  35.) Pursuant to the Court’s Trial Order, discovery will close on September 18, 2020, with trial

  set in February 2021. (D.E. 35 at 1-2.) Prior to filing this motion, undersigned defense counsel

  conferred with Plaintiffs’ counsel via telephone to attempt to resolve these issues prior to filing

  this motion. Plaintiffs conditionally opposed a stay of discovery against SSI and Safeguard.




                                                   4
Case 0:19-cv-61787-RKA Document 38 Entered on FLSD Docket 01/21/2020 Page 5 of 12



  II.    The Court Should Stay Discovery Pending Resolution of
         Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction

         A district court “has broad discretion to stay proceedings as an incident to its power to

  control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). With regard to the timing of

  discovery, the Eleventh Circuit recognizes that:

         [i]f the district court dismisses a nonmeritorious claim before discovery has begun,
         unnecessary costs to the litigants and to the court system can be avoided.
         Conversely, delaying ruling on a motion to dismiss such a claim until after the
         parties complete discovery encourages abusive discovery and, if the court
         ultimately dismisses the claim, imposes unnecessary costs. For these reasons, any
         legally unsupported claim that would unduly enlarge the scope of discovery should
         be eliminated before the discovery stage, if possible.

  Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1368 (11th Cir. 1997) (footnotes omitted). For

  these reasons, good cause to stay the discovery period is found where there is a pending motion to

  dismiss that, if granted, will obviate the need for discovery. See, e.g., Habib v. Bank of Am. Corp.,

  No. 1:10-cv-04079-SCJ-RGV, 2011 U.S. Dist. LEXIS 69858, *16 (N.D. Ga. Mar. 15, 2011)

  (“[T]here is good cause to stay discovery obligations until the District Judge rules on [the

  defendant’s] motion to dismiss to avoid undue expense to both parties.”) (citing Chudasama, 123

  F.3d at 1368). “[N]either the parties nor the court have any need for discovery before the court

  rules on the motion [to dismiss].” Berry v. Canady, No. 2:09-cv-765-FtM-29SPC, 2011 U.S. Dist.

  LEXIS 27088, *2 (M.D. Fla. Mar. 2, 2011) (quoting Moore v. Potter, 141 F. App'x 803, 807 (11th

  Cir. 2005)). Particularly where is the issue raised in the motion to dismiss is the propriety of

  personal jurisdiction over the defendant, a stay is appropriate.    See, e.g., McCullough v. Royal

  Caribbean Cruises, Ltd., No. 16-CV-20194, 2017 WL 6372619, at *1 (S.D. Fla. Jan. 11, 2017);

  Lapidus v. NCL Am. LLC, No. 12-21183-CIV, 2013 WL 646185, at *8 (S.D. Fla. Feb. 14, 2013).

         “To prevail on such a motion to stay, a movant must show ‘good cause and reasonableness,’

  and the Court ‘must balance the harm produced by a delay in discovery against the possibility that

                                                     5
Case 0:19-cv-61787-RKA Document 38 Entered on FLSD Docket 01/21/2020 Page 6 of 12



  the [dispositive] motion will be granted and entirely eliminate the need for such discovery.’”

  McCullough, 2017 WL 6372619, at *1 (quoting McCabe v. Foley, 233 F.R.D. 683, 685 (M.D. Fla.

  2006)). “This involves weighing the likely costs and burdens of proceeding with discovery."

  Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1997) (quoting, Simpson v. Specialty Retail

  Concepts, Inc., 121 F.R.D. 261, 263 (M.D.N.C.1988)). To conduct this balancing test, courts

  generally take a “preliminary peek at the merits of [the] dispositive motion to see if it appears to

  be clearly meritorious and truly case dispositive.” Feldman, 176 F.R.D. at 652-53. Here, as set

  forth below, the strength of Defendants’ dispositive motion, as well as the breadth and burden of

  Plaintiffs’ discovery requests, demonstrate that a stay of discovery is warranted pending resolution

  of Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction.

         A.      Defendants’ Motion to Dismiss is Meritorious and Case Dispositive

         The strength of Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction weighs

  heavily in favor of a discovery stay. As stated by the Eleventh Circuit:

         Facial challenges to the legal sufficiency of a claim or defense, such as a motion to
         dismiss based on failure to state a claim for relief, should, however, be resolved
         before discovery begins. Such a dispute always presents a purely legal question;
         there are no issues of fact because the allegations contained in the pleading are
         presumed to be true. Therefore, neither the parties nor the court have any need for
         discovery before the court rules on the motion.

  Chudasama, 123 F.3d at 1367 (internal citations omitted). “It is appropriate to stay discovery

  pending resolution of a motion to dismiss where such [a case-dispositive] issue is raised.” Varga

  v. Palm Beach Capital Mgmt., LLC, No. 09-82398-CIV, 2010 WL 8510622, at *1 (S.D. Fla. Sept.

  3, 2010); see also Dayem v. Chavez, No. 13-62405-Civ, 2014 U.S. Dist. LEXIS 196015, at *3

  (S.D. Fla. Mar. 11, 2014) (finding a “stay of discovery . . . warranted” after having “peeked at the

  several motions to dismiss” which raised, inter alia, “lack of subject matter jurisdiction, lack of

  standing, failure to state a claim upon which relief can be granted, [and] improper venue”).

                                                   6
Case 0:19-cv-61787-RKA Document 38 Entered on FLSD Docket 01/21/2020 Page 7 of 12



          In the case at bar, Defendants’ Motion seeks to dismiss all of Plaintiffs’ claims on the

  grounds that this Court lacks personal jurisdiction over each of the Defendants. (See generally

  D.E. 26.) As set forth in Defendants’ Motion, Defendants are incorporated in and have their

  principal places of business in Connecticut. (D.E. 26 at 2.) Plaintiffs do not allege in their

  Amended Complaint that Defendants have the “constant and pervasive” contacts required to render

  them “essentially at home” in Florida. Rather, Plaintiff’s merely assert that SSI is registered to do

  business in Florida, that Safeguard was previously registered to do business in Florida, and that

  Defendants generally “regularly transact business in Florida.” (Id. at 8-9.) Under Daimler AG v.

  Bauman, 571 U.S. 20, 134 S. Ct. 746 (2014), and it Eleventh Circuit progeny, this is woefully

  insufficient to establish general jurisdiction. (Id.)

          Plaintiffs likewise cannot establish specific jurisdiction over Defendants because Plaintiffs,

  who are residents Pennsylvania and Illinois, cannot show that their claims result from injuries that

  arise out of Defendants’ activities in the state. (D.E. 26 at 6-8.) While the Amended Complaint

  is conspicuously silent as to where Plaintiffs allegedly received the phone calls in question,

  Plaintiff’s phone numbers have Pennsylvania and Illinois area codes. (Id.; D.E. 19 ¶¶ 33, 48.)

  Consequently, even if Plaintiffs resided in Florida (which according to the Amended Complaint,

  they do not), they would still be unable to demonstrate that SSI or Safeguard engaged in conduct

  aimed at Florida.

          These arguments are supported by well-established authority set forth in Defendants’

  Motion to Dismiss. Furthermore, there are no factual issues raised for the Court’s resolution by

  the Motion, as Plaintiffs have rested upon their pleading and have not asserted that further

  jurisdictional discovery is needed. (See generally D.E. 28.) Simply put, Defendants have

  substantial, meritorious arguments for dismissal of all of the claims asserted in this lawsuit against



                                                     7
Case 0:19-cv-61787-RKA Document 38 Entered on FLSD Docket 01/21/2020 Page 8 of 12



  them, obviating the need for the discovery sought by Plaintiffs. Accordingly, on this basis alone,

  a stay is warranted.

         B.      The Nature of Defendants’ Current Discovery
                 Requests Support the Entry of a Stay

         While Defendants reserve the right to generally and specifically object to each of Plaintiffs’

  discovery demands, the extensive nature of the discovery sought to date militates in favor of

  granting a stay. See Dayem, 2014 U.S. Dist. LEXIS 196015, at *3 (granting motion to stay

  discovery, in part, due to the “potential scope of discovery”); In re Winn Dixie Stores, Inc., No.

  3:04-cv-194-J-33MCR, 2007 U.S. Dist. LEXIS 47014, at *5 (M.D. Fla. June 28, 2007) (“courts

  should not delay ruling on a likely meritorious motion to dismiss while undue discovery costs

  mount”). Given the broad scope of Plaintiffs’ discovery requests, responding to the requests will

  be disproportionately burdensome to Defendants, especially in light of the pending dispositive

  motion. Plaintiffs seek, among other things, documents related to Defendants’ third-party vendors

  and marketing efforts to customers throughout the country, as well as all contracts with third party

  vendors, and any and all communications among the Defendants and between the Defendants and

  third-party vendors associated with either Plaintiff. (See generally Ex. A.) These discovery

  requests are not directed towards the jurisdictional issues raised in Defendants’ Motion. Rather,

  these requests go to the substance of the claims raised in Plaintiffs’ Amended Complaint.

         In order to comply with these requests, Defendants would have to search through and

  gather voluminous documents (culled from various sources) that are in various electronic formats

  and in hard-copy format. If the Court agrees that it cannot exercise personal jurisdiction over

  Defendants in this matter, it would be prejudicial and an undue burden for Defendants to be

  required to respond to such discovery requests before that ruling. Accordingly, given the burden

  that discovery would impose on Defendants, a stay is necessary. See Chico v. Dunbar Armored,

                                                   8
Case 0:19-cv-61787-RKA Document 38 Entered on FLSD Docket 01/21/2020 Page 9 of 12



  Inc., No. 17-22701-CIV, 2017 U.S. Dist. LEXIS 166035, at *8 (S.D. Fla. Oct. 6, 2017) (granting

  stay of discovery during pendency of a dispositive motion where “Defendant has persuasively

  demonstrated that the anticipated cost and burden of the discovery process will likely far exceed

  the merits of Plaintiff's claim.”); Heinert v. Bank of Am., N.A., No: 5:18-cv-324, 2018 U.S. Dist.

  LEXIS 196270, at *7 (M.D. Fla. Nov. 16, 2018) (continuing stay of discovery pending outcome

  of dispositive in motion based, in part, on Defendants’ argument that the “requests for production

  sought by Plaintiffs are broad and burdensome, and that a continuation of the temporary stay will

  not prejudice Plaintiffs.”).

          Further, Plaintiffs would not be prejudiced by implementation of a stay at this juncture.

  Any stay would be temporary while Defendants’ case dispositive motion is decided. Discovery

  does not close in this matter until September 2020, which will provide ample time for discovery if

  Defendants’ motion is denied. A stay of discovery is appropriate if the opposing party cannot

  establish prejudice flowing from a brief temporary delay in discovery. See e.g. Allmond v. City of

  Jacksonville, No. 3:07-cv-1139-J-33TEM, 2008 U.S. Dist. LEXIS 57389, at *6 (M.D. Fla. Jul. 8,

  2008); McCabe, 233 F.R.D. at 687. Defendants, however, will be greatly prejudiced if discovery

  is allowed to continue while Defendants’ motion and before the Court determines whether personal

  jurisdiction may be properly exercised over Defendants.

  III.    Conclusion

          Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint for Lack of Personal

  Jurisdiction [D.E. 26] is meritorious and raises threshold issues as to whether this Court can

  exercise personal jurisdiction over Defendants, Connecticut corporations with minimal, if any,

  connection to Florida, and where neither Plaintiff resides in Florida nor do Plaintiffs’ claims arise

  from conduct alleged to have occurred in Florida. Furthermore, Plaintiffs have rested on their



                                                   9
Case 0:19-cv-61787-RKA Document 38 Entered on FLSD Docket 01/21/2020 Page 10 of 12



   pleadings and have not alleged that any further jurisdictional discovery is needed. Under these

   circumstances, and in view of the strength of Defendants’ Motion, it would be wasteful and

   prejudicial to Defendants for Plaintiffs to be permitted to conduct a fishing expedition that would

   subject Defendants to the undue burden and expense of discovery at this time, when questions still

   remain as to whether Defendants are properly before this Court. For the reasons set forth above,

   the Court properly should stay discovery against SSI and Safeguard until such time as the Court

   rules upon Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction.

          WHEREFORE, Defendants, Security Systems, Inc. and Safeguard Security &

   Surveillance, Inc., respectfully requests that the Court enter an order temporarily staying discovery

   until such time as the Court rules upon Defendants’ Motion to Dismiss for Lack of Personal

   Jurisdiction [D.E. 26].

                                         Respectfully submitted,

                                                 By: s/Susan V. Warner
                                                 Susan V. Warner
                                                 Florida Bar No. 38205
                                                 susan.warner@fisherbroyles.com
                                                 FISHERBROYLES, LLP
                                                 1221 Brickell Avenue, Suite 900
                                                 Miami, FL 33131
                                                 Tel: (786) 310-0637
                                                 Counsel for Defendants Security Systems, Inc. and
                                                 Safeguard Security & Surveillance, Inc.




                                                    10
Case 0:19-cv-61787-RKA Document 38 Entered on FLSD Docket 01/21/2020 Page 11 of 12



                        CERTIFICATE OF GOOD FAITH CONFERENCE

          Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that undersigned defense counsel has

   conferred with counsel for Plaintiffs via telephone in a good faith effort to resolve the issues set

   forth in this motion, but has been unable to fully resolve the issues set forth therein. Plaintiffs

   oppose the relief requested, unless SSI and Safeguard are willing to identify any person that

   generated either Plaintiff as a lead for home security services from Defendants. If SSI and

   Safeguard will disclose the lead channel information, Plaintiffs do not oppose a stay of all other

   discovery against SSI and Safeguard until resolution of the Motion to Dismiss.

                                                                s/Susan V. Warner
                                                                  Susan V. Warner




                                                   11
Case 0:19-cv-61787-RKA Document 38 Entered on FLSD Docket 01/21/2020 Page 12 of 12




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this _21st__ day of January, 2020 I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record or pro se parties identified on the

   attached service list in the manner specified either via transmission of Notices of Electronic Filing

   generated by CM/ECF or in some other authorized manner for those counsel or parties who are

   not authorized to receive electronically Notices of Electronic Filing.

                                                                 s/Susan V. Warner
                                                                   Susan V. Warner

                                       SERVICE LIST
           JAMES EVERETT SHELTON et al. vs. SECURITY SYSTEMS, INC. et al.
                              CASE NO: 0:19-cv-61787-RKA
                  United States District Court, Southern District of Florida

    Avi R. Kaufman                                    Manuel Kushner
    kaufman@kaufmanpa.com                             manuel@kushnerfirm.com
    Rachel E. Kaufman                                 Manuel Kushner Law Firm, PLLC
    rachel@kaufmanpa.com                              The Worth Avenue Building
    KAUFMAN P.A.                                      205 Worth Avenue, Suite 320
    400 NW 26thStreet                                 Palm Beach, FL 33480
    Miami, FL 33127                                   Counsel for Defendant Five Diamond
    Counsel for Plaintiffs James Everett Shelton      Security, LLC
    and George Moore and all others similarly
    situated




                                                    12
